FAIRFAX News Release TSX Stock Symbol: FFH and FFH.U TORONTO, September 27, 2010 NOT FOR DISTRIBUTION TO US NEWSWIRE SERVICES OR FOR DISSEMINATION TO THE UNITED STATES FAIRFAX ANNOUNCES INCREASE TO PREFERRED SHARE ISSUE (Note: All dollar amounts in this press release are expressed in Canadian dollars.) Fairfax Financial Holdings Limited (TSX: FFH and FFH.U) announced today that as a result of strong investor demand for its previously announced offering of Preferred Shares, Series I, the size of the offering has been increased to 10 million shares.The aggregate gross proceeds will now be $250 million.The offering will be underwritten on a bought deal basis to a syndicate of Canadian underwriters. The
